Citation Nr: 1539243	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 8, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

During the course of the appeal, in a January 2015 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 50 percent rating effective December 8, 2014.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the record.


FINDINGS OF FACT

1.  Prior to December 8, 2014, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since December 8, 2014, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating for service-connected PTSD in excess of 30 percent prior to December 8, 2014, and in excess of 50 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, Social Security Administration (SSA) records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in September 2009, February 2011 and December 2014.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Initial Evaluation

Service connection for PTSD was initially granted in a January 2010 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from June 8, 2009.  In January 2015, the RO increased the rating assigned for PTSD from 30 percent to 50 percent effective December 8, 2014.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for PTSD prior to December 8, 2014, and whether an initial rating in excess of 50 percent is assignable for PTSD on or after December 8, 2014.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 30 percent disabling from June 8, 2009 to December 8, 2014, and 50 percent disabling since December 8, 2014, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD prior to December 8, 2014, and is not entitled to a rating in excess of 50 percent thereafter.

A.  Period prior to December 8, 2014

A review of the Veteran's VA treatment records reflect that he has complained of symptoms of anxiety and depression.  

An April 2009 VA psychology note states the Veteran had his first group therapy meeting scheduled and expressed interest in being placed on the waiting list for outpatient group therapy through the VA PTSD clinic.  A separate treatment record from that same month notes the Veteran reported an increase in symptoms about four months ago when he lost a good friend.  

In September 2009, the Veteran underwent a VA psychiatric examination for PTSD.  The VA examiner noted the Veteran's participation in a coping skills group.  The Veteran reported difficulty with sleep and intrustive memories.  He also reported feeling tense.  The Veteran reported being married to his only wife for 36 years.  He also reported having two sons and described his relationships with them as "great."  The Veteran reported having weekly contact with his sons both on the phone and in person.  He also described having a great relationship with his siblings, whom he has contact with about two times per month by phone and in person.  The Veteran stated he spends time with friends weekly with activities such as golf and fishing.  The Veteran reads books, walks in the neighborhood, goes out to eat, attends church services multiple times a week and does yard work.  The Veteran denied a history of suicide attempts.

Upon examination, the Veteran was found to be clean, neatly groomed, appropriately and casually dressed.  His speech was spontaneous, clear and coherent.  His attitude toward the examiner was cooperative, relaxed and attentive.  His affect was constricted, his mood was noted as "good, dysphoric" and his attention was intact.  He was oriented to person, time and place.  His thought content was unremarkable, he exhibited no delusions and he understood the outcome of behaviors.  The Veteran reported having four to six hours of restful sleep.  Sleep deprivation makes him feel nervous the next day and he has more anxiety.  The Veteran was found not to have inappropriate behavior or obsessive/ritualistic behavior.  He was found to have panic attacks described as having to fight for oxygen that persists for 30 minutes one to two times per week.  He did not have homicidal thoughts, but he did endorse having suicidal thoughts, with the most recent occurring two months ago secondary to intense pain.  He denied any current plan or intent of self-harm.  The extent of his impulse control was good, and the Veteran was able to maintain minimum personal hygiene.

The examiner noted the Veteran often "got off track with details and could not respond directly."  At times, the Veteran's voice tone showed mild dramatic dysphoria.  The Veteran's recent, remote and immediate memory was all found to be normal.  The examiner noted the Veteran was capable of managing his financial affairs.  The report also notes that the Veteran was not currently employed and retired in 2002 due to back and neck pain.  The Veteran was diagnosed with moderate PTSD and was assessed a GAF score of 60.  The examiner stated the effects of the Veteran's PTSD on occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning. 

In February 2011, the Veteran was again afforded a VA examination to assess the severity of his PTSD.  The examiner's report notes the Veteran was still married to his wife, although the couple are often separated due to arguments.  The Veteran also reported that he did not see his sons regularly.  He reported being emotionally close to his elderly mother and also had male friends with whom he was close.  His hobbies include hunting, walking, and visiting with friends.  There was no reported history of suicide attempts, violence/assaultiveness or issues with alcohol or substance abuse.

Upon examination, the Veteran was found to be clean, neatly groomed, and appropriately dressed.  His speech was very rapid, and his attitude toward the examiner was cooperative.  His mood was anxious.  His attention was intact.  He was oriented to person, time and place.  His thought content was unremarkable, he exhibited no delusions and he understood the outcome of behaviors.  The Veteran reported having three combat-related nightmares a week which usually interrupt sleep.  He usually gets seven hours a night of sleep which is not continuous.  The Veteran was found not to have inappropriate behavior or obsessive/ritualistic behavior.  The Veteran described having panic attacks occurring at least once a week.  He did not have homicidal or suicidal thoughts.  The Veteran was able to maintain minimum personal hygiene.

The Veteran's recent, remote and immediate memory was all found to be normal.  The examiner noted the Veteran was capable of managing his financial affairs.  The report also notes that the Veteran was not currently employed and retired due to physical problems including chronic pain.  The Veteran was diagnosed with chronic PTSD and was assessed a GAF score of 60.  The examiner stated the effects of the Veteran's PTSD on occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning. 

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that he is entitled to an initial evaluation in excess of 30 percent prior to December 8, 2014.  The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  

Regarding the Veteran's affect, neither the September 2009 nor the February 2011 VA examination reports noted a flattened affect.  The February 2011 VA examination report noted the Veteran's affect was congruent, while the September 2009 report notes the Veteran's affect was constricted.  Therefore, for period prior to June 14, 2014, the Board finds that the Veteran's affect has not been flattened.

Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, the September 2009 VA examiner found the Veteran's speech to be spontaneous, clear and coherent.  The February 2011 VA examiner found the Veteran's speech to be very rapid.

As to panic attacks, the Veteran reported panic symptoms during his September 2009 VA examination that occurred one to two times per week.  During his February 2011 VA examination, the Veteran reported panic attacks at least once a week.  Both VA examination reports noted the Veteran's memory was found to be normal.  As for the Veteran's judgment, both examination reports note the Veteran understands the outcome of behavior.  

The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported having arguments with his wife and complained he did not see his sons frequently.  But both VA examination reports stated the Veteran was able to manage his own benefit payments in his own interest, and both reports note the Veteran was involved with recreational and leisurely pursuits with friends.

Based on the foregoing, the Board finds that prior to December 8, 2014, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  In this regard, the Board finds that, for the appeal period prior to December 8, 2014, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and difficulty maintaining social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's reports of nightmares and difficulty maintaining social relationships are contemplated in his current 30 percent rating.  The Board has also considered the Veteran's GAF scores assigned prior to December 8, 2014.  Both the September 2009 and February 2011 VA examination reports note GAF scores of 60, which reflects moderate symptoms.  

While the Veteran's reports of recurring panic attacks are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

B.  Period beginning December 8, 2014

The Veteran has been assigned a 50 percent disability rating beginning December 8, 2014.  The Board finds that the Veteran's PTSD does not warrant a rating higher than 50 percent for this period.

In June 2014, the Veteran was afforded a VA examination where he was noted to have a diagnosis of PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as one with reduced reliability and productivity.  The examiner noted the Veteran was retired and has been on disability since 1995.  He spends his time picking up and shelling pecans for members of his church.  He reported enjoying golfing with friends and visiting with other friends when he is physically able.  He reported enjoying going to the gym, playing cards, treasure and relic hunting, and traveling.  He enjoys fishing and has a pet dog that keeps him company.  He does yard work, small repairs around the house and helps with chores if asked by his wife.

The VA examiner noted that there is no indication in the electronic record that the Veteran has been seen for mental health treatment since his last VA compensation examination in February 2011.  The Veteran complained of intrusive thoughts and memories, disturbing dreams, flashbacks, increased psychological and physiological reactivity, and avoidance of thinking about or being around external reminders of the Vietnam War.  The Veteran described his sleep as being poor and he usually sleeps 30 minutes to an hour before awakening.  He often has difficulty falling asleep again.  The VA examiner noted symptoms that include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

Upon examination, the Veteran was found to be clean, well groomed, and dressed nicely in casual clothing.  He cooperated fully in the examination process.  The examiner found him to be alert and oriented to all four spheres.  His mood was dysphoric and somewhat anxious while his affect was commensurate with his mood.  His speech was normal in volume, tone and cadence although it was somewhat rapid.  His intellectual functioning was deemed to be in the average range with a mild deficit noted in verbal reasoning.  Insight, abstract thinking, mental arithmetic computation, fund of information and judgment were intact.  His memory was slightly impaired with mild deficits noted in short-term memory.  Attention, focus and concentration were within normal limits.  Thought processes were logical, organized and goal directed with no problems noted in loosening of associations, flight of ideas, ideas of reference, tangentiality or circumstantiality.  The Veteran denied the presence of suicidal and homicidal ideation and intent.

The examiner stated the Veteran continued to meet the criteria for a diagnosis of chronic PTSD.  A GAF score of 50 was assigned.  The VA examiner stated there was evidence of some impairment in personal, social and occupational functioning, but there was no evidence of total inability to work at this time due solely to PTSD symptoms.

The medical evidence during this period does not include any credible evidence that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, is in persistent danger of hurting himself or others as a result of his PTSD.  Further, the evidence as a whole does not indicate total impairment, and instead indicates that the level of severity warrants a 50 percent rating.  Further in this regard, the Veteran has not been noted to have experienced disorientation to time or place.  Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The record reflects that the Veteran suffers from panic attacks, but the evidence indicates no findings or histories of panic attacks more than once a week during this period.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the December 2014 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployable due to his service-connected PTSD.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to December 8, 2014, is not warranted.  The Board further finds that a rating in excess of 50 percent for PTSD beginning December 8, 2014, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to December 8, 2014, and in excess of 50 percent thereafter, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


